Citation Nr: 1019655	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the character of discharge for the Veteran's 
service from March 2000 to May 2004 constitutes a bar to 
benefits under the laws administered by the Department of 
Veterans Affairs.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active duty service with the Maryland Army 
National Guard from August 1995 to December 1995.  He entered 
active service with the regular Army in March 1997.  He was 
discharged in May 2004.  The character of his discharge is 
discussed below.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2005, November 2005, and March 
2006 rating decisions by the Nashville, Tennessee, Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).

The April 2005 decision denied service connection for PTSD, 
based in part on a finding from a March 2005 administrative 
decision that a bar to benefits existed due to a discharge 
under other than honorable conditions.  In October 2005, the 
Veteran submitted a timely notice of disagreement (NOD) with 
both the administrative decision and the denial of service 
connection.  While the RO has not issued a statement of the 
case (SOC) with regard to these issues, as it did not 
recognize the Veteran's filing as an NOD, it has issued 
subsequent decisions reconsidering the merits of the claims.  
These serve as the equivalent of an SOC, and the Veteran's 
subsequent correspondence serves to perfect the appeals. 
38 C.F.R. §§ 19.29, 20.202.

The November 2005 decision denied service connection for 
migraine headaches and bilateral hearing loss; the decision 
was a reconsideration of the April 2005 denial of service 
connection for those disabilities.  The issue of service 
connection for tinnitus was denied in the March 2006 
decision.  A timely NOD was filed in May 2008 addressing the 
issues of service connection for migraine headaches, 
bilateral hearing loss, and tinnitus.

The Veteran and his wife testified at an April 2010 hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  

The issue of service connection for migraine headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran accepted a discharge Under Other Than 
Honorable (OTH) conditions in May 2004, in lieu of trial by 
court martial.

2.  In September 2005, a Discharge Review Board convened 
under the authority of 10 U.S.C.A. § 1553 upgraded the 
discharge to General, Under Honorable Conditions (UHC), but 
left the reason for discharge as in lieu of trial by court 
martial.

3.  The Veteran was not convicted by a general court martial, 
and was not facing sentencing by a general court martial; 
there is no evidence of willful and persistent misconduct.

4.  The Veteran was diagnosed with PTSD in service, based on 
his verified combat experiences.

5.  Bilateral hearing loss is at least as likely as not 
related to in-service combat noise exposure.

6.  Tinnitus is at least as likely as not related to in-
service combat noise exposure.


CONCLUSIONS OF LAW

1.  The Veteran's character of discharge is honorable for VA 
purposes.  10 U.S.C.A. § 1553 (West 2002 & Supp. 2009); 
38 U.S.C.A. §§ 5107, 5303 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.12, 3.102 (2009).

2.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the 
benefits sought in the appeals decided here.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  



II. Character of Discharge

Gratuitous benefits administered by VA, including 
compensation and pension, are payable only to those having 
status as Veterans.  A Veteran is defined as a person "who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d).  A service member who 
holds a discharge under dishonorable conditions is barred 
from receiving payment of gratuitous benefits.  38 C.F.R. 
§ 3.12(a).  

In May 2004, the Veteran accepted an OTH discharge in lieu of 
a trial by court martial.  The Veteran had been charged, but 
had not gone to trial or been convicted of any violation of 
the Uniform Code of Military Justice. (UCMJ).  The Veteran 
was charged as part of a group attempting to smuggle a number 
of AK-47 rifles and faced extensive prison time if convicted.  
However, the Veteran was not in fact convicted.  Although he 
was required to admit guilt to the charged offense or some 
lesser included offense, as per the approving memorandum from 
his command, "the Charge and its specifications are hereby 
dismissed without prejudice to the government" upon his 
acceptance of the discharge.

In January 2005, the Veteran petitioned the Department of the 
Army for an upgrade in his character of discharge in order to 
remove the bar to eligibility for gratuitous VA benefits that 
exists with an OTH discharge.  An Army Discharge Review Board 
(DRB) granted his application in part in a September 2005 
decision.  The DRB found that the discharge was proper, and 
declined to change the reason from "in lieu of trial by 
court martial," but did find the imposition of an OTH 
discharge to be inequitable in light of the Veteran's 
otherwise distinguished service.  An upgrade to a General, 
UHC discharge was awarded.

Prior to the DRB decision, the RO issued an administrative 
decision in March 2005 finding that the Veteran's period of 
service from March 2000 to May 2004 was OTH, and hence no 
gratuitous benefits could be awarded based on that period.  
Specifically, the RO found that a bar to benefits was imposed 
under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c)(2), for 
discharge by reason of the sentence of a general court-
martial.  Among the findings of fact is the statement that 
the Veteran's "service medical records reflect he was 
pending General Court Martial."  

In April 2007, the RO reconsidered the bar to benefits in 
light of the Veteran's upgraded discharge.  In that decision, 
the RO found that the Veteran's service from March 2000 to 
May 2004 was dishonorable for VA purposes under 38 C.F.R. 
§ 3.12(d)(4), for willful and persistent misconduct.  In the 
discussion accompanying this conclusion, however, the RO 
makes no mention of willful and persistent misconduct. The 
record, similarly, contains absolutely no evidence of willful 
and persistent misconduct; the Veteran's service was 
exemplary with the exception of the single incident which 
lead to his arrest.  The reasons and bases, in fact, focused 
on the fact that the discharge was in lieu of a trial by 
court martial, and state that this bar is not removed by the 
upgraded discharge from the DRB.  This assertion relies on a 
VA General Counsel Opinion, 10-96, which discussed the 
removal of bars to benefits under a different provision of 
law.  

While it is true that certain bars to entitlement are not 
lifted by the upgrading of a character of discharge by a DRB, 
none of those bars apply to this case.  Generally speaking, a 
UHC discharge is binding on VA.  38 C.F.R. § 3.12(a).   
38 C.F.R. § 3.12(c) spells out specific reasons for discharge 
which preclude the payment of benefits, including: being a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; by reason of the sentence of a general 
court-martial; the resignation by an officer for the good of 
the service; being a deserter; being  an alien during a 
period of hostilities, where it is shown that the service 
member requested release; or by reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days.

Both the March 2005 and April 2007 administrative decisions 
hold that the Veteran's discharge fell into one of the 
categories of 38 C.F.R. § 3.12(c).  That conclusion in those 
decisions is clearly wrong.  The Veteran is not a 
conscientious objector, was not an officer or alien released 
at his own request, and was not shown to have been AWOL for 
any period of time.  Records refer to lost time, but the 
Veteran was not AWOL, he was under confinement.  In any case, 
the lost time is less than 180 days.

Most relevant to the current inquiry, however, is the fact 
that the Veteran has never been sentenced by a general court 
martial.  He did seek discharge pending such a trial, and 
this is cited as the reason for discharge in his original and 
upgraded separation papers.  Personnel and medical records 
make clear, however that the trial never took place.  The 
specifications were dismissed on his discharge.

The bar imposed by the original OTH discharge, then, is not 
and never was governed by the provision of 38 C.F.R. 
§ 3.12(c).  It instead falls within 38 C.F.R. § 3.12(d)(1); 
the Veteran accepted an undesirable discharge to escape trial 
by general court-martial.

Regulations provide that where a DRB is convened after 
October 1977 under authority of 10 U.S.C.A. § 1553, the 
upgraded discharge lifts a bar imposed under 38 C.F.R. 
§ 3.12(d), but not under 38 C.F.R. § 3.12(c).  The upgrade 
must be based on individual review of the file, comply with 
uniform standards and procedures applicable to all similarly 
situated service members, be consistent with historical 
standards, and not be subject to automatic grant or denial.  
38 C.F.R. § 3.12(g).  As the Veteran applied for upgrade 
under a program applicable to all, and was subject to the 
same standard as other service members with OTH service, the 
September 2005 determination by the DRB serves to lift the 
bar imposed at his original separation from service.

The Veteran's active duty service from March 2000 to May 2004 
is honorable for VA purposes, and no bar to entitlement to VA 
benefits exists with regard to that service.  Basic 
eligibility for VA benefits is warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); 
see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In 
the case of PTSD, a verified in-service stressor event is 
also required.  38 C.F.R. § 3.304(f).

A.  PTSD

It is undisputed that the Veteran has a current diagnosis of 
PTSD.  He was diagnosed with PTSD while still on active duty, 
based on his combat experiences.  Following service, treating 
providers and examining VA doctors have agreed with that 
diagnosis.  Because PTSD was diagnosed in service, in-service 
stressors are conceded.  38 C.F.R. § 3.304(f)(1).

The basis for the denial of service connection was the fact 
that the combat stressors upon which the diagnosis of PTSD 
rested occurred between March 2000 and May 2004, during the 
period of service previously found to be disqualifying for VA 
purposes.  However, in light of the above decision 
recognizing that period of service as honorable for VA 
purposes, that obstacle is removed.  The Veteran's combat 
stressors occurred during a period of good service, and may 
be considered in substantiating his claim.

Accordingly, service connection for PTSD is warranted.

B.  Hearing Loss and Tinnitus

As the analysis for both issues is identical, they are 
discussed together.

Service treatment records document the Veteran's routine 
exposure to high noise levels during service, even prior to 
his exposure to combat noise.  A January 2001 audiogram 
reported slight increases of puretone thresholds at most 
frequencies, despite the use of earplugs.  Complaints of or 
treatment for tinnitus are not noted in service records.

At an October 2005 VA examination, the Veteran reported that 
he had experienced a sudden loss of hearing acuity two years 
prior, following the explosion of bombs in Iraq.  Tinnitus 
began at the same time.  The Veteran also described his 
chronic noise exposure in the regular performance of his 
duties.  He denied recreational noise exposure, but did state 
that he had worked as a carpenter after service and was 
exposed to noise in that job.  He had used hearing 
protection, however.  The Veteran found it difficult to 
understand conversations against background noise, and he had 
difficulty hearing on a cell phone.  Testing established a 
bilateral hearing loss disability for VA purposes based on 
speech recognition scores of 92 percent on the right and 90 
percent on the left.  38 C.F.R. § 3.385.  The audiologist 
opined that the Veteran's hearing loss and tinnitus were at 
least as likely as not related to military noise exposure.  
She was not able to review the claims file in connection with 
her claim, and based this opinion on the Veteran's reports.

The Veteran's statements to the doctor are consistent with 
the facts and circumstances of his service, and are 
corroborated by his service records.  The examiner considered 
the correct nature and extent of the Veteran's in-service 
noise exposure.  None of the Veteran's allegations of in-
service onset of hearing loss and tinnitus are contradicted 
by the record; the Veteran is considered a credible 
historian.  The medical opinion regarding the etiology of 
hearing loss and tinnitus is highly probative of the issue of 
service connection.  There is no evidence contradicting the 
medical opinion and the statements of the Veteran and, 
accordingly, service connection for bilateral hearing loss 
and tinnitus is warranted.








ORDER

The character of discharge for service from March 2000 to May 
2004 does not constitute a bar to VA compensation, and basic 
eligibility for VA benefits is granted.

Service connection for PTSD is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim for migraine 
headaches.  That duty includes providing the Veteran with an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Service treatment records show treatment in October 1999 for 
possible migraine headaches.  The Veteran complains of 
current headaches and VA treatment records confirm a current 
diagnosis of migraines.  The RO initially scheduled the 
Veteran for several VA medical examinations, including an 
examination to obtain a medical opinion on the etiology of 
the headaches and any relationship to service.  The Veteran 
failed to report for the examinations and subsequently 
requested rescheduling.  Although several other examinations 
were then rescheduled, a specific examination for migraine 
headaches was not rescheduled and the issue of migraine 
headaches was not addressed by any of the doctors who 
provided the rescheduled examinations.

Remand is required to accomplish rescheduling of the 
examination.  The RO properly determined that an examination 
and medical opinion were required, and no rationale for 
changing that determination has been provided.  There is in-
service treatment, a current diagnosis, and the reasonable 
possibility of a link between them.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
Miscellaneous Neurological Disorders 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should state 
whether the Veteran is diagnosed with any 
current headache disorder, and if so, 
whether such is at least as likely as not 
related to service.  The October 1999 
treatment for questionable migraines must 
be discussed.  A full and complete 
rationale for all opinions is required.

2.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


